Davis, J.,
dissenting.
I can not bring myself to concur in the last paragraph of the syllabus in this ease, or in the judgment. It seems to me that both are illogical. In the syllabus it is said that: “A servant employed in a coal mine, to haul cars of coal from the rooms where the coal is mined through an entry to a hoisting shaft, by the use of a mule and cars, is chargeable with actual notice of every fact which he would have known had he exercised ordinary care to keep himself informed as to matters concerning which it is his duty to inquire.” This is sound law, and since the jury in its answers to special interrogatories found that the plaintiff had gone in and out through the entry three hundred and sixty times, and that while working in the entry he made no effort to ascertain the condition of the roof thereof and took no notice of and paid no attention to the roof of the entry nor the support thereof, and that the alleged defect was obvious and noticeable to a person going in and out of such entry, it seems to be conclusively established that he was chargeable with actual knowledge of the defect; for under.such circumstances he could not be ignorant of that which was “obvious and noticeable” without the want of ordinary care. Yet, in the face of that which, to the average mind, must seem to be an irresistible inference from the law and facts as found, it is held that the plaintiff may nevertheless put behind him all knowledge or its equivalent, ability to know if he had looked, and blindly rely on the master to perform his duty to furnish him a safe place in which to work; and that when he is injured through the negligence of the master, he may recover therefor, notwithstanding he has assumed the risk with full knowledge, or has recklessly refused to see an obvious thing. That is precisely the effect of the judgment in this case, however the opinion may be worded, although I do not think that I have misconstrued the language *704used. It seems to me that tbis ruling is contrary to all precedent and especially to tbe law as laid down in Coal & Car Co. v. Norman, 49 Ohio St., 598, and Coal Co. v. Estievenard, 53 Ohio St., 43. It is true that the plaintiff avers in his amended petition that he was without knowledge of the defect, but the jury has expressly found that he had such knowledge or the equivalent thereof.
It also seems to me to be both indefensible and misleading to indicate that this judgment follows Wellston Coal Co. v. Smith, 65 Ohio St., 70. I did not concur in that opinion in its entirety; but I never understood the ruling in that case as justifying a miner either in ignoring his actual knowledge, or in neglecting to know when knowledge was perfectly “obvious and noticeable ’ ’; for in this ease the controversy is not about occult things which might require expert tests to discover. Under the facts specially found by the jury this was not a case requiring “tests” or “inspections” in order to discover the danger. Nor do I think the court so understood the cited case, for on page 82, Burket, J., says: “If the plaintiff below knew the roof of the entry to be unsafe, and entered notwithstanding such knowledge, he was negligent and ought not to recover; ’ ’ and in the syllabus of the ease it is held that: “ It is the duty of a miner as to such entry to use ordinary care for his own safety in view of what he knows or ought to know as to the condition of such entries; ’ ’ and surely he “ought to know” when he could know by mere looking. It is said in the case at bar that the jury found that it was not the plaintiff’s duty to notice defects in the roof of the entry or in the supports thereof; but in a legal sense the jury could not find that, when the law requires that the plaintiff ought to know everything concerning his own safety which he could learn by the exercise of mere ordinary care. The special findings are absolutely irreconcilable with the general verdict, because they plainly indicate either, (1) assumption of risk with actual knowledge of the defect, or (2) want of ordinary care, or (3) both assumption of risk with knowledge of the defect and want of ordinary care. For the reasons here briefly outlined I entertain the opinion that the plaintiff in error is entitled to judgment on the special findings notwithstanding the general verdict.